Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: 
At page 3, line 23, and page 4, line 31, reference characters 120 and 130, respectively, are used to designate the same part.
At page 3, lines 23 and 26, reference character 120 is used to designate different parts.
The page 6, lines 10-11 disclosure, “The shielding 334 on the side of the secondary die between the front and back sides ...” appears to be inconsistent with the page 10, line 1 disclosure, “The back side metallization ... 334.”
The page 6, line 29 disclosure, “the second die 332” appears to be inconsistent with the page 10, line 1 disclosure, “The back side metallization ... 332.”

Re claims 1 and 18: the plurality of side vias and the plurality of through-silicon vias completely surround the perimeter of the active circuitry of the silicon substrate.
In particular, in the remarks filed on December 30, 2020, applicant cites the “specification, e.g., Page 4, Line 29 - Page 5, Line 7.” for support for the claimed subject matter. However, there is no support for the claimed subject matter therein or elsewhere in the specification.
In addition, the claim language and the following specification disclosure are inconsistent, conflicting, or confusing:
The chip has an active circuit area 120 formed on a thinned silicon substrate 112 (Spec. 3). As shown there is an array of vias 116 placed at distances across the perimeter of the active circuitry 130 of the die 110 (Spec. 4).

	In particular, in figures 1 and 3 the plurality of side vias 116, 122 and the plurality of through-silicon vias 122 do not completely surround the perimeter of the active circuitry 130 of the silicon substrate.
For this/these reason(s), the specification disclosure and the claim language are inconsistent, conflicting, or confusing. See MPEP §§ 608.01(o), 2163.03, 2173.03, 2173.05(b), 2175.05(e), and 2181.
It is emphasized that mere duplication of the claim language into the written description without the meaning of the terms in the claims being ascertainable by reference to the description will not satisfy the requirements of 37 CFR 1.75(d)(1) and will not overcome this/these objection(s).

Drawings
37 CFR 1.81 Drawings required in patent application.
(c) Whenever the nature of the subject matter sought to be patented admits of illustration by a drawing without its being necessary for the understanding of the subject matter [emphasis added] and the applicant has not furnished such a drawing, the examiner will require its submission within a time period of not less than two months from the date of the sending of a notice thereof.
37 CFR 1.83 Content of drawing. 
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims [emphasis added]. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings. 
(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d).
MPEP § 608.02(I). DRAWING REQUIREMENTS
The first sentence of 35 U.S.C 113 requires a drawing to be submitted upon filing where such drawing is necessary for the understanding of the invention. In this situation, the lack of a drawing renders the application incomplete and, as such, the application cannot be given a filing date until the drawing is received. The second sentence of 35 U.S.C. 113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration and no drawing was submitted on filing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. The examiner should require such drawings in almost all such instances. Such drawings could be required during the initial processing of the application but do not have to be furnished at the time the application is filed. The applicant is given at least 2 months from the date of the letter requiring drawings to submit the drawing(s) [emphasis added].
MPEP § 608.02(I). HANDLING OF DRAWING REQUIREMENTS UNDER THE SECOND
SENTENCE OF 35 U.S.C 113 - ILLUSTRATION SUBSEQUENTLY REQUIRED
35 U.S.C.113 addresses the situation wherein a drawing is not necessary for the understanding of the invention, but the subject matter sought to be patented admits of illustration by a drawing [emphasis added] and the applicant has not furnished a drawing. The lack of a drawing in this situation does not render the application incomplete but rather is treated as an informality. A filing The acceptance of an application without a drawing does not preclude the examiner from requiring an illustration in the form of a drawing under 37 CFR 1.81(c) or 37 CFR 1.83(c). In requiring such a drawing, the examiner should clearly indicate that the requirement is made under 37 CFR 1.81(c) or 37 CFR 1.83(a) and be careful not to state that he or she is doing so “because it is necessary for the understanding of the invention,” as that might give rise to an erroneous impression as to the completeness of the application as filed. Examiners making such requirements are to specifically require, as a part of the applicant’s next reply, at least an ink sketch or permanent print of any drawing in reply to the requirement, even though no allowable subject matter is yet indicated. This will afford the examiner an early opportunity to determine the sufficiency of the illustration and the absence of new matter. See 37 CFR 1.121 and 37 CFR 1.81(d) [emphasis added].
Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
The Examiner stated that the invention " admits of illustration," which is a proper ground for requiring drawings even when such drawings are not necessary for the understanding of the subject matter. See 37 C.F.R. 181(c). Novo Nordisk A/S v. Becton Dickinson & Co., 96 F. Supp. 2d 309 (S.D.N.Y. 2000), Court
As stated in Rule 71(b) of the Rules of Practice of the U. S. Patent Office, the specification must “describe completely a specific embodiment of the * * * machine * * *“. Further, Rule 83 recites that “The drawing must show every feature of the invention specified in the claims [emphasis added].” While petitioner contends that the particular operating means is immaterial he has nevertheless submitted in the amendment of June 5, 1961 a disclosure of a particular operating means. The examiner has held however that the proposed amendment includes new matter. In a situation like this the onus is on the applicant to show by prior art evidence that the subject matter prescribed by the proposed amendment is not new matter but is instead actually old and would suggest the incorporation of itself into the present disclosure. In re Chaplin, 1948 C.D. 511, 77 USPQ 601 , 1957 C.D. 321, 114 USPQ 157. Applicant has of course made no such presentation. In the absence of such showing the examiner was justified in not entering the amendment of June 5, 1961. (Ex parte HELMERSON, 130 USPQ 244 (PTO 1961))
Title 35 of the United States code, sections 111 and 113, provide that a patent application shall include a drawing when the nature of the case admits it and Patent Office Rule 83 provides that the drawing must show every feature of the invention specified in the claims. It is evident that these conditions are not satisfied in the present case since claims 4 to 13 inclusive comprise various specific structural limitations. The fact that this application refers to an earlier case which includes a drawing is not controlling here. Every application must be complete in itself so far as the illustration of what is claimed is concerned and the question is not whether the invention can be understood without a drawing but whether the nature of the case admits of one [emphasis added]. (In re Complete Application-Drawing Required, 152 USPQ 290 (Comm'r Pat. 1966))
Ex parte Davin, 1902 C.D. 251 (emphasis added): This is a petition from an action of the examiner objecting to the drawing and claims of the above-entitled application. The examiner has required that the drawing be amended to show the grain of the wood running lengthwise. The specification so describes the grain, and this feature is included in the claims. It is therefore an essential feature of the invention that the grain shall run lengthwise. The examiner's requirement was right, since the rules require that-the drawing must show every feature of the invention covered by the claims. (Rule 50). (Marks v. Hodgins, 99 USPQ 23 (Bd. Pat. App. & Int. 1953))
See also, Bocciarelli v. Huffman, 109 USPQ 385 (CCPA 1956); and Warner Jewelry Case Company v. Wolfsheim & Sachs, Inc., 68 USPQ 267 (DC WNY 1946).
The claimed subject matter of this application admits of illustration by a drawing, including because it is claimed.
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. 
The claimed subject matter of this application that admits of illustration by a drawing and the features which must be shown or the feature(s) canceled from the claim(s), are the following:
	Re claims 1 and 18: the plurality of side vias and the plurality of through-silicon vias completely surround the perimeter of the active circuitry of the silicon substrate.
	Corrected drawing sheets in compliance with 37 CFR 1.81(c) and 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
According to the Federal Circuit, a patent claim passes the §112, ¶2 threshold so long as the claim is “amenable to construction,” and the claim, as construed, is not “insolubly ambiguous.” 715 F. 3d 891, 898–899 (2013). We conclude that the Federal Circuit’s formulation, which tolerates some ambiguous claims but not others, does not satisfy the statute’s definiteness requirement. In place of the “insolubly ambiguous” standard, we hold that a patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention. 110 USPQ2d 1688 Nautilus, Inc. v. Biosig Instruments, Inc. U.S. Supreme Court

	Re claims 1 and 18: the plurality of side vias and the plurality of through-silicon vias completely surround the perimeter of the active circuitry of the silicon substrate.
	There is insufficient or ambiguous antecedent basis for the following claim language: 
Re claims 1 and 18: active circuitry (third and fourth occurrences).
Re claims 2, 5, and 20: the active circuitry.
Re claim 4: each.
Re claim 7: the metallization layer is applied.
	In particular, it is unclear if the first occurrence of “active circuitry” in claims 1 and 18 is antecedent basis for the third and fourth occurrences of “active circuitry.”
	Also, the referent of “each” in claim 4 is unclear.
In view of the lack of antecedent basis in claim 4 for the language, "each," claim 4 is rejected as being incomplete for omitting cooperative relationships of elements. See MPEP § 2172.01. The omitted cooperative relationships are those between the claim(s) 4 language “each” and at least the other limitations of claims 4.
MPEP § 2113
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
The scope of the following claim language is unclear: 
Re claim 3: the solder ball array is attached to the PCB by surface mount technology.

Re claim 7: the silicon substrate is thinned before the metallization layer is applied.
Re claim 8: the through-silicon vias are etched through the silicon substrate and filled with copper. 
In particular, it is unclear if or how the following claimed process limitations structurally limit the scope of the claimed apparatus because it is unclear whether or not any structure is implied by the claimed processes:
Re claim 3: attached to the PCB by surface mount technology.
Re claim 6: plated.
Re claim 7: thinned before the metallization layer is applied.
Re claim 8: etched through the silicon substrate and filled with copper. 
The scope of the following claim language is unclear: 
Re claim 4: the side vias are spaced from each at a distance smaller than an anticipated wavelength of electromagnetic interference. 
In particular, it is unclear whether or not the language “an anticipated wavelength of electromagnetic interference” is merely intended use language such that the claimed structure is capable of being used for the intended use, and if or how the language manipulatively or structurally limits the scope of the claim(s).
In addition, the anticipated wavelength size is not recited in the claims and it is otherwise indeterminable.
The scope of the following claim language is unclear: 
Re claims 18-20: computing system.
Re claim 19: ground plane. 

The scope of the following claim language is unclear: 
Re claim 1: to attach to a substrate; to shield active circuitry from interference through the back side; to shield active circuitry from interference through the sides of the die; to connect the through silicon vias through the metal and dielectric layers. 
Re claim 2: to contact the substrate; to connect the through silicon vias through the metal and dielectric layers to the solder ball array. 
Re claim 5: to shield the active circuitry from outside electromagnetic interference. 
Re claim 9: to attach to the back side of the silicon substrate. 
Re claim 18: to attach to a substrate; to shield active circuitry from interference through the back side; to shield active circuitry from interference through the sides of the die; to connect the through silicon vias through the metal and dielectric layers. 
Re claim 20: to form a Faraday cage around the active circuitry. 
	In particular, it is unclear if the functional language “to ...” is merely intended use language such that the claimed structure is capable of being used for the intended use, and if or how the language structurally limits the scope of the claim(s).
In common parlance, the phrase “adapted to” is frequently used to mean “made to,” “designed to,” or “configured to,” but it can also be used in a broader sense to mean “capable of” or “suitable for.” Aspex Eyemanwear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 101 U.S.P.Q.2d 2015 (Fed. Cir. 2012)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The undescribed subject matter is the following: 
	Re claims 1 and 18: the plurality of side vias and the plurality of through-silicon vias completely surround the perimeter of the active circuitry of the silicon substrate. 
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	The undescribed subject matter is the following: 
	Re claims 1 and 18: the plurality of side vias and the plurality of through-silicon vias completely surround the perimeter of the active circuitry of the silicon substrate. 
In particular, in view of the previous related rejection of claims 1 and 18, one skilled in the art would be unable to make or use the claimed invention, including with any amount of experimentation.
The undescribed subject matter is also the following: 
Re claim 7: the silicon substrate is thinned before the metallization layer is applied.
In particular, in view of the related antecedent basis rejection of claim 7, one skilled in the art would not know how to make or use the claimed invention with any amount of experimentation because one skilled in the art would not know when the metallization layer is applied.

Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
February 26, 2021